Title: To George Washington from James Anderson (of Scotland), 21 June 1797
From: Anderson, James
To: Washington, George



Honoured Sir
Edinburgh 21st June 1797

I am favoured with your letter of the 7th April last, and lose not one moment in acknowledging the receipt of it. I have forwarded the letters inclosed in it—with a request that the persons to whom they are addressed, to communicate with me on the subject. I shall use my best endeavours to find out a person who will suit you—and I hope I shall be able soon to write to you in a satisfactory way on that head—tho’ I am not without doubts as to the amount of the wages—that article having started amazingly within a few years past in this country.
I beg leave to join in heart felt gratulations on your happy retirement from the turbulent scene of public life. I hope you will long be permitted to enjoy that peaceful tranquillity which the good alone know how to prise or to enjoy. It will add to my comfort if

I can indulge the idea of having in any way been aiding in promoting it.
I shall be in this place for only ten days or a fortnight from this date, during which time I hope to get your business finished—after that I propose to take up my residence for the remainder of my life, some where in the neighbourhood of London, where I have already five sons—Two more, who will go thither nearly as soon as myself—one son in India, and one daughter, are all that are left to me of thirteen children—all of which were suckled by their mother—A woman who was an honour to human nature—She is in Heaven—and with her, my attachment to any local situation is altogether dissolved. Her children, I have the happiness to think, are not likely to disgrace her memory—and, I shall feel a comfort in being near them. It is rather singular in this country that out of such a family, there is not one of them bred up either in the army or navy, in the church or at the bar, and that I have never had occasion to solicit a single favour (farther than common civilities) either on their account or my own. They have been blessed with good health, and a spirit of independance—and they have had the good fortune to find that fidelity and industry, are the best friends that ever they could have relied upon. With these dispositions of mind, my heart feels a glow of Gratitude to heaven at seeing them rising into respectability, which gives to the evening of my day, a degree of tranquillity that is highly pleasing. I have now given up with [any] kind of business for the remainder of life—and on a moderate income, above the fear of want, and below the temptations which wealth and power so necessarily engender, I shall have no other inducement to action but those which the heart and the social affections shall produce—The more active these shall prove, the more pleasing⟨.⟩ I have not yet fixed where I shall take up my place of rest—but any letter with which you shall be pleased to honour me will find me, if directed to the care of Mr A. Anderson No. 35 Leadenhall street London.
As I hope to have the honour of addressing you again in a very short time, I shall not enter into particulars at present—farther than barely to take notice, that in regard to the former business you communicated to me, things begin to wear a more favourable aspect than at the time I last wrote to you—This country at present enjoys a state of prosperity much higher than it ever did at any

former period. Its affluence is immense, and the effects of that will soon be felt by a diffusion of it to a much wider extent than is at present suspected—I know that this account is directly contradictory of the common statements, but these, I also know, to be exceedingly fallacious. The stability of our government, and the energy of the people, will soon astonish all nations—Nothing can be immediately done; but the time is not far distant when it may. Our late internal struggles will be productive of very blessed effects—That the struggles of America may terminate in a similar manner is the sincere wish of my heart! and that nothing may ever disturb the tranquillity of your peaceful retreat is the sincere prayer of Sir, your Much obliged—and sincerely respectful Hul. Servt

Jas Anderson

